ICJ_088_Lockerbie_LBY_GBR_1992-06-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

_ (LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 19 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 19 JUIN 1992
Official citation :

Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United Kingdom), Order of 19 June 1992, I.C.J. Reports 1992, p. 231

Mode officiel de citation:

Questions d'interprétation et d’application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), ordonnance du 19 juin 1992, C.I.J. Recueil 1992, p. 231

 

Sales number - 6 1 3
N° de vente :

 

 

ISBN 92-1-070671-4

 
231

INTERNATIONAL COURT OF JUSTICE

1992 YEAR 1992
19 June
General List
No. 88 19 June 1992

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER

Present: Vice-President Opa, Acting President; President Sir Robert
JENNINGS; Judges LACHS, AGO, SCHWEBEL, BEDJAOUI, NI,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR
MAWDSLEY, RANJEVA, AJIBOLA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 45, paragraph 1, of the Rules of Court,

Having regard to the Application by the Socialist People’s Libyan Arab
Jamahiriya filed in the Registry of the Court on 3 March 1992, insti-
tuting proceedings against the United Kingdom of Great Britain and
Northern Ireland in respect of “a dispute . . . between Libya and the
United Kingdom over the interpretation or application of the Montreal
Convention” of 23 September 1971, a dispute arising from acts result-

4
232 1971 MONTREAL CONVENTION (ORDER 19 VI 92)

ing in the aerial incident that occurred over Lockerbie, Scotland, on
21 December 1988;

Whereas at a meeting between the Vice-President of the Court, exer-
cising the functions of the presidency in the case, and the representatives
of the Parties held on 5 June 1992, the Parties agreed on the time-limits
set out below,

Fixes as follows the time-limits for the written proceedings:

20 December 1993 for the Memorial of the Libyan Arab Jamahiriya;
20 June. 1995 for the Counter-Memorial of the United Kingdom; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of June, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Socialist People’s Libyan Arab Jamahiriya and the Government of
the United Kingdom of Great Britain and Northern Ireland, respectively.

(Signed) Shigeru ODA,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
